Citation Nr: 9926977	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire




THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for vision 
loss and glaucoma, claimed to have been incurred as a result 
of VA medical treatment received in 1980 and/or 1981.  



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel










INTRODUCTION

The veteran had active military service from November 1954 to 
October 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an August 1996 rating action with which the veteran disagreed 
in September 1996.  A statement of the case was issued in 
November 1996, and the veteran's appeal was perfected upon 
the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in February 1997.  Thereafter, 
supplemental statements of the case were issued in October 
1997 and November 1998, and, in due course, the case was 
forwarded to the Board.  

The Board notes that, prior to the case being sent to the 
Board, a question arose regarding the veteran's 
representation in this matter.  It is observed that, prior to 
January 1999, the veteran had been represented by the 
Veterans of Foreign Wars of the United States (VFW).  A VA 
Form 119 (Report of Contact), dated in January 1999, however, 
reflects that the veteran advised that he "and his lawyer" 
planned to obtain additional information, and requested that 
any further action by the RO be postponed until that was 
accomplished.  In a letter to the veteran shortly thereafter, 
the RO asked him to submit the additional evidence within 60 
days.  He was also informed that, if he did not respond, the 
file would be forwarded to the Board.  

On the next day, the RO received a letter from the veteran's 
representative to the effect that, since the VFW does not 
provide co-representation, VFW was revoking its 
representation of the veteran.  This letter also reflects 
that a copy was sent to the veteran.  In June 1999, the RO 
again wrote to the veteran, advising him that no additional 
evidence had been received, and affording him an additional 
60 days within which to submit it.  The RO also indicated it 
was enclosing a VA Form 22A (Appointment of Attorney or Agent 
as Claimant's Representative) so that he could appoint a 
representative to act on his behalf in the matter, if he so 
desired.  The veteran was further advised that, if no 
additional information was received, it would be assumed that 
he wished his claim to be forwarded to the Board.  

In July 1999, the RO received a statement from the veteran in 
which he advised that he did not have an attorney 
representing him, and that it was his understanding his case 
had been forwarded to the Board months earlier.  He 
requested, "Please move it forward."  Subsequently, the RO 
certified the veteran's case on appeal, and it was forwarded 
to the Board.  

Based upon the foregoing, it is clear that the veteran does 
not have a private attorney representing him in this matter.  
It is also clear that the veteran's former representative, 
the VFW, has withdrawn its representation of him.  
Accordingly, the Board may proceed with its consideration of 
the veteran's appeal, without first referring it to any 
representative for final appellate argument. 



FINDING OF FACT

The veteran's assertion that he developed loss of vision and 
glaucoma as a result of  treatment provided at a VA Medical 
Center in 1980 and/or 1981, is not supported by any medical 
evidence that would render the claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 plausible under the law.






CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151, for loss of vision and 
glaucoma as a result of treatment provided at a VA Medical 
Center in 1980 and/or 1981.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999) (hereinafter, the Court), in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,
118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well-grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from hospitalization, or 
from medical or surgical treatment, provided by VA.  

Applying the law to this particular case, the Board notes 
that the veteran's contentions were initially rather vague as 
to the specific nature of the treatment he received that 
resulted in additional disability.  His application for 
benefits, received in May 1996, simply set forth that his 
claim was for, 

diminished vision in both eyes as a result of 
treatment at the VAMC in Jamaica Plain, Mass.  This 
treatment approximately during the early "80's" 
was for Hysto Plasmosis resulting in diminished 
vision & glaucoma . . . .

In a statement received in June 1996, the veteran advised 
that the relevant treatment had occurred during the autumn 
and winter of 1980, and the Spring of 1981.  In a statement 
received at the RO in October 1998, the veteran was also more 
specific with regard to the additional disability he believed 
he incurred.  At that time, he advised that he sustained 
scarring of the fovea of the left eye when undergoing laser 
treatment at the VA Medical Center in Jamaica Plain.  That 
scarring, he argued, reduced his vision to less than 10 
percent in that eye.  In a VA Form 9, received in February 
1999, the veteran contended that his glaucoma was also the 
result of laser treatment he had received from VA physicians.  

In connection with his claim, the veteran was examined for VA 
purposes in August 1997.  The report of this examination 
revealed that corrected near and distant vision in the right 
eye was 20/20.  Corrected distance vision in the left eye was 
only 10/700, and corrected near vision in the left eye was 
20/60.  It was noted, however, that with eccentric fixation, 
the veteran could read 20/20 - in the left eye.  In addition 
to the foregoing findings, it was also reported that there 
were central scotomas in both eyes, large central macular 
scars, and laser scars surrounding both eyes.  There was also 
a large "cup-to-disc" ratio, which was noted to be 
indicative of glaucoma.  The diagnoses were simple hyperopia 
with presbyopia, history of ocular histoplasmosis in both 
eyes with macular scarring, and glaucoma in both eyes.  

Also associated with the claims file were private and VA 
treatment records dated in the 1970's, as well as VA 
treatment records dated in the 1980's.  These show that in 
1976, the veteran was diagnosed to have sub-retinal 
neovascularization, considered to be probably due to 
"histoplasmosis-like syndrome."  This was treated with 
laser therapy by private physicians, which was apparently 
performed in September 1976.  A record dated in May 1977, 
revealed that the veteran's treatment was considered 
successful, and that his visual acuity was 20/15 in the right 
eye, and 20/20, in the left eye.  It was noted, however, that 
the prognosis for maintaining the central vision "may not be 
good" because of the proximity of the lesion to the fovea.  
In addition, a May 1977 VA examination report revealed that 
retinal scars were present as a result of the laser 
treatment.  

Subsequently dated records do not reflect any further eye 
treatment provided by VA until 1981.  In February of that 
year, the veteran apparently presented to a VA medical 
facility complaining that he had noticed a change in his left 
eye vision that was reminiscent of his past eye problems.  
(This was an apparent reference to the above mentioned 
problems the veteran had in 1976.)  The veteran was then 
evidently given a referral for an eye consultation at a later 
date, and in April 1981, and an examination of his eyes took 
place.  This revealed the presence of peripapillary atrophy 
in both eyes, and findings considered to reflect the presence 
of a leakage extending into the macular area of the left eye.

Records dated the following week disclose that the veteran's 
visual acuity in his right eye was 20/16, and that it was 
20/160 in his left eye.  A fundus fluorescein angiogram, 
performed at that time, revealed a leakage (the nature of 
which was not set forth) in the left eye, and laser treatment 
to that eye was provided.  Records dated later that month 
indicate that the veteran's visual acuity remained the same, 
i.e., 20/16 in the right eye, and 20/160 in the left.  
Records dated in May 1981, however, show that the veteran's 
visual acuity was 20/20 in the right eye, and 20/400 in the 
left, although there was no indication that this was 
considered to be related to the veteran's treatment.  In any 
case, in early June 1981, it was noted that the veteran's 
visual acuity was again 20/16 in the right eye, but 20/200 in 
the left, and then later that month, the left eye visual 
acuity was noted to be 20/160.  (The right eye remained at 
20/16.)  

Records dated in September 1981 indicate that the veteran's 
condition was considered to be stable, although he appears to 
have been seen periodically through 1985.  These records show 
that the presence of glaucoma was noted in 1982, but there 
was no indication in these records that this was considered 
in any way to be related to the treatment the veteran had 
received.  After 1985, the evidence includes a 1986 request 
for a refill of medication for glaucoma, but there are no 
further medical records relating to the veteran's eyes 
associated with the claims file, until the report of the VA 
examination conducted in 1997, described above.  

Thereafter, the evidence shows that, following receipt of the 
1997 examination report, the veteran's file was referred to 
another physician.  That physician reviewed the record, and 
noted the veteran's history of glaucoma, ocular 
histoplasmosis with choroidal neovascularization, and laser 
treatment.  After this inspection, it was the conclusion of 
this reviewing physician that the veteran's laser treatment 
did not cause glaucoma.  

On the foregoing record, the Board can find no basis for 
awarding benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Certainly, it must be acknowledged that the veteran 
received treatment to his left eye in the early 1980's, and 
that, at about that time, he developed glaucoma.  It also 
must be acknowledged that the veteran's visual acuity has 
diminished over the course of time, since the treatment he 
received in the first half of the 1980's. Nevertheless, the 
fact that one event follows another does not necessarily mean 
that the first caused the second.  More important, however, 
in order to establish entitlement to benefits under 
38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment in question.  This, 
at bottom, is a medical determination, and the medical 
evidence of record fails to show any causal relationship 
between either the veteran's loss of vision, or his 
development of glaucoma, and the treatment in question.  
Indeed, in July 1998, after a VA physician reviewed the 
veteran's medical record, it was this physician's specific 
opinion that the veteran's laser treatment had not caused the 
veteran's glaucoma.  

The only items of evidence supporting the presence of a 
causal relationship between the treatment the veteran 
received in the early 1980's, and either his loss of vision 
or glaucoma, are his own statements to that effect.  He, 
however, has not shown that he possesses the technical 
competence to establish such a relationship.  As discussed 
above, a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical evidence in order to be well grounded.  The Court has 
reiterated this requirement many times, as in the cases cited 
above.  All that the veteran has presented in this case are 
his assertions regarding the cause of his loss of vision, and 
glaucoma.  Such evidence, no matter how sincerely felt, is 
not sufficient to establish entitlement to the claimed 
benefit.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The medical 
records in this case, however, have been thoroughly reviewed, 
and we could find none supporting the veteran's contention 
that he incurred additional disability as a result of his 
treatment in the first half of the 1980's.  Accordingly, it 
is the Board's conclusion that the veteran has failed to 
present evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for compensation under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for benefits under 38 U.S.C.A. 
§ 1151, for additional disability based upon treatment at a 
VA Medical Center, must be denied.  See Boeck v. Brown, 
supra; Grivois v. Brown supra.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
vision loss and glaucoma, claimed to have resulted from 
treatment provided at a VA Medical Center in 1980 and/or 
1981, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

